18 N.Y.3d 918 (2012)
964 N.E.2d 1019
941 N.Y.S.2d 552
2012 NY Slip Op 64789
GENNADY GORELIK, Appellant,
v.
ELENA GORELIK, Respondent.
Motion No: 2011-1302.
Court of Appeals of New York.
Submitted December 12, 2011.
Decided February 21, 2012.
On the Court's own motion, appeal, insofar as taken from that part of the June 14, 2011 Appellate Division order that affirmed the February 22, 2010 Supreme Court judgment, dismissed without costs, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed upon the ground that the remaining part of the June 14, 2011 Appellate Division order, and the other orders appealed from, do not finally determine the action within the meaning of *919 the Constitution. Motion for a stay dismissed as academic. Motion for poor person relief dismissed as academic.